Citation Nr: 1720006	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  14-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of carbon monoxide poisoning.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for dizziness, also claimed as a balance condition.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

The Veteran represented by:  Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had a verify period of active duty from January 1955 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The record shows that the Veteran also claimed service connection for anxiety and depression.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that additional development is required in this case.  At the outset, the Board notes that the Veteran's service treatment records (STRs) could not be obtained and are unavailable for review due to a fire-related incident.  See VA Memorandum dated February 2012.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that additional steps are necessary in order to fulfill this heightened duty.  Specifically, efforts should be taken to obtain treatment and unit records that might support the Veteran's claims of hospitalizations and PTSD stressors that occurred in service.  

Treatment and Unit Records

The Veteran identifies several experiences while in service that have not been verified.  For example, the Veteran states that he experienced carbon monoxide poisoning in February 1956, while serving in Frankfurt, Germany.  The Veteran believes that records of his carbon monoxide poisoning and hospitalization should be in records at the Frankfurt, Germany hospital and possibly with the 4th Sig. Co. 4th Inf. Div.  The Board also notes that an April 2008 mental health PTSD intake consultation, states that the Veteran reported being in Korea when he was hospitalized with CO poisoning. 

In addition, the Veteran seeks service connection for a lower back condition, which he claims originated with a fall in service while traveling to a communication center in Vaihingen, Germany.  After the fall he claims he was taken to the military hospital in Stuttgart, Germany.  He has identified these records as being from June 1957.  

Efforts should be made to obtain the relevant hospitalization records identified by the Veteran and any military records that might support his contentions.  The record reflects that the RO requested medical and Surgeon General Office records, as well as sick/morning reports for the 1956 Frankfurt incident and the 1957 Stuttgart incident, all with negative results.  However, in consideration of its heightened duty to assist, efforts must be made to obtain the actual records of hospitalization at the identified facilities.

PTSD Stressors

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a psychiatric disability.  

The Veteran claims that he has a psychiatric disorder, including PTSD, as a result of traumatic experiences suffered during active military service.  Specifically, the Veteran contends that his PTSD, anxiety, and depression can be attributed to the alerts he endured in the Fall of 1955, when he was stationed with the 4th Sig. Co. 4th Inf. Div.  He claims that it was expected that the Russians would attack through Czechoslovakia and the Fulda Pass.  In response to a request for additional information by the VA regarding his PTSD, anxiety, and depression, the Veteran stated in October 2011 that he did not wish to go into further detail.  

However, the Board notes that the Veteran has made other statements regarding alleged stressors.  For example, in a June 2008 VA Psychology Note the Veteran recalled a memory of a soldier who was shot and "shredded" right in front of him by the Russians, while he was stationed in Germany.  In addition, in a January 2013 PTSD intake consultation, the Veteran reported the following traumatic events: unconscious due to CO poisoning; back pain due to an accident when he fell when addressing soldiers' behavior while driving through a German town; and fire fights ("3 at the most") with Russians in the Cold War.

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The RO made a formal finding on the lack of evidence to verify stressors in April 2013.  See Memo dated in April 2013.  However, the efforts that were made to verify the stressors were limited to attempting to obtain the Veteran's personnel file and seeking addition information from the Veteran.  The RO indicated that the Veteran failed to provide specific details of the incidents; however, as noted in this opinion, the Veteran has provided some indication that events took place in the Fall of 1955, February 1956, and June 1957.

This matter must be remanded for verification of these stressors, in particular, by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  
38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c).  

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records to support the Veteran's claim that he experienced carbon monoxide poisoning and a lower back injury while in service, to include records from Frankfurt Military Hospital in February 1956 and from Stuttgart Military Hospital in June 1957.  All requests for records must be clearly documented in the file.

2.  The RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary and a copy of any available service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Notably, the JSRRC should confirm that the 4th Sig. Co. 4th Inf. Div. was stationed in Germany or Korea, as well as verify the Veteran's asserted stressors, i.e. (a) alerts he endured in the Fall of 1955, when he was stationed with the 4th Sig. Co. 4th Inf. Div.; (b) expected Russian attacks through Czechoslovakia and the Fulda Pass; (c) a soldier who was shot and "shredded" in front of Veteran by the Russians, while he was stationed in Germany; (d) being rendered unconscious due to CO poisoning in February 1956; (e) an accident when he fell when addressing soldiers' behavior while driving through a German town; and, (f) fire fights ("3 at the most") with Russians in the Cold War.  All requests for confirmation of the asserted in-service stressors must be clearly documented in the file.

3.  After the above development has been completed, take any other steps necessary to adjudicate the issues on appeal, to include scheduling any medical examination(s) or obtaining any medical opinion(s) deemed needed as a result of any evidence obtained pursuant to this remand.  

If it is determined that a VA psychiatric examination should be scheduled, then the claim file should be made available to the examiner for review in connection with the examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?

A rationale should be furnished for all opinions.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




